        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 1 of 26




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JUAN MANUEL ARELLANO,
                                                Case No. 1:19-cv-00086-BLW
                      Petitioner,
                                                MEMORANDUM DECISION AND
        v.                                      ORDER

 STATE OF IDAHO,

                      Respondent.



       Pending before the Court is a Petition for Writ of Habeas Corpus filed by Idaho

state prisoner Juan Manuel Arellano (“Petitioner” or “Arellano”), who is currently

incarcerated in Eagle Pass, Texas. The Petition challenges Petitioner’s conviction of first-

degree murder. Respondent has filed a Motion for Summary Dismissal, arguing that

Petitioner’s single habeas claim is procedurally defaulted. Dkt. 9. The Motion is now ripe

for adjudication.

       The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by Respondent. Dkt. 7; see Fed. R. Evid. 201(b);

Dawson v Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006). Having carefully reviewed

the record, including the state court record, the Court finds that oral argument is

unnecessary. See D. Idaho L. Civ. R. 7.1(d).




MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 2 of 26




       The Court concludes that Petitioner’s habeas claim is procedurally defaulted and

that Petitioner has not established an excuse for the default. Alternatively, Petitioner’s

claim fails on the merits under de novo review. Accordingly, the Court enters the

following order granting Respondent’s Motion and dismissing this case with prejudice.

                                      BACKGROUND

       In the Fifth Judicial District Court in Cassia County, Idaho, Petitioner was charged

with first-degree murder, aggravated assault, and attempted murder, all with deadly

weapon enhancements. Absent clear and convincing evidence to the contrary, see 28

U.S.C. § 2254(e)(1), the following facts of Petitioner’s case, as described by the Idaho

Court of Appeals, are presumed correct:

              The charges arose out of an incident in [a bar in] southern
              Idaho in which Arellano shot and killed his wife, the deadly
              bullet then struck another person, and Arellano allegedly
              threatened to kill and attempted to shoot a person at the bar
              who tried to intervene. In part, the evidence relied upon by
              the State for the first degree murder charge was the early
              admission by Arellano to police that he had intended to kill
              his wife when he went to the bar that evening. The State also
              relied on a text message sent a few hours earlier by Arellano
              to a friend which read, “Voi amatar esa piruja [I’m going to
              kill that whore].”

State’s Lodging F-4 at 1–2 and n.1.

       Petitioner pleaded guilty to the first-degree murder charge and enhancement.

Petitioner entered an Alford plea with respect to the malice aforethought and

premeditation elements of the first-degree charge. State’s Lodging F-4 at 2; see North

Carolina v. Alford, 400 U.S. 25, 35 (1970) (holding that it is constitutionally permissible

for a court to accept and sentence an individual upon “a plea by which a defendant does

MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 3 of 26




not expressly admit his guilt, but nonetheless waives his right to a trial and authorizes the

court for purposes of the case to treat him as if he were guilty.”). In return, the state

dismissed the remaining charges. Petitioner received a unified life sentence with 22 years

fixed. Id. at 2.

        On direct appeal, Petitioner argued that the trial abused its discretion in

sentencing. The Idaho Court of Appeals affirmed, and the Idaho Supreme Court denied

review. State’s Lodging B-4, B-6.

        Petitioner, proceeding pro se, pursued state post-conviction relief. He asserted a

broad claim of ineffective assistance of counsel (“IAC”) based on counsel’s advice

regarding the plea offer. State’s Lodging C-1 at 6. However, the petition did “not contain

a succinct list of issues.” Id. at 169 n.1. Therefore, the state district court construed

Petitioner’s “summary of perceived grievances, contextual details, and commentary” as

asserting fourteen separate IAC sub-claims with respect to counsel’s representation

during the plea process.1 Id. Petitioner did not object to this construction.

        Two of those fourteen IAC claims are relevant to Respondent’s Motion: that

(1) counsel advised Petitioner to plead guilty to first-degree murder “when the State

would not be able to prove the charge”; and (2) counsel incorrectly told Petitioner “that

evidence of the victim’s intentions and his mental state was not relevant.” Id. at 170, 176.

Respondent refers to the first claim as the “Proof Claim,” and the second claim as the

“Mental State Claim.” See Dkt. 9-1 at 3. The Court will do so as well.


1
 The court also construed the post-conviction petition as claiming that Petitioner’s Alford plea was not
supported by the evidence, which is not relevant to the Petition in this case.

MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 4 of 26




       The state district court summarily dismissed the entire post-conviction petition.

State’s Lodging C-1 at 167–84. On appeal, Petitioner raised a single IAC claim—that

counsel “failed to inform [Petitioner] that a homicide committed in the heat of passion is

voluntary manslaughter, not murder.” State’s Lodging D-1 at 5. The Idaho Court of

Appeals construed this claim as asserting that counsel told Petitioner “that evidence of

the victim’s intentions and his mental state was not relevant.” State’s Lodging D-4 at 2.

As Respondent accurately points out, this issue precisely corresponds to the Mental State

Claim as construed by the state district court. Dkt. 9-1 at 3–4.

       The court of appeals reversed the state district court in part and remanded the

Mental State Claim for an evidentiary hearing. The appellate court affirmed the dismissal

of all the other post-conviction claims, including the Proof Claim. State’s Lodging D-4 at

6. Petitioner did not file a petition for review with the Idaho Supreme Court with respect

to the dismissal of these other claims. See State’s Lodging D-5.

       On remand, the state district court held an evidentiary hearing at which both

Petitioner and trial counsel testified. State’s Lodging E-2. In post-hearing briefing,

Petitioner’s post-conviction counsel went beyond the facts and legal theory of the Mental

State Claim remanded by the court of appeals, redefining the single remaining claim as

follows:

              [Defense counsel] failed to advise Arellano as to the elements
              and application of facts as they relate to second-degree
              murder (and the difference of second-degree murder from
              first-degree murder) and specifically the elements of malice
              aforethought and premeditation, and … [counsel] failed to



MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 5 of 26




              understand or communicate with Arellano the impact of a
              potential second-degree murder conviction.

State’s Lodging E-1 at 43. The Court refers to this modified claim as the “Second-Degree

Murder Claim.”

       Noting that Petitioner had redefined the scope of the post-conviction claim and

“no longer contends that [counsel] gave him incorrect advice,” the state district court held

that Petitioner had waived the Mental State Claim—the only claim that had been

remanded by the Idaho Court of Appeals. Id. at 81 and n.3. The court declined to

determine whether Petitioner’s “new post-trial argument”—that is, the Second-Degree

Murder Claim—required analysis as a post-trial amendment under Rule 15(b)(2) of the

Idaho Rules of Civil Procedure. Instead, the court went on to deny the Second-Degree

Murder Claim on the merits. Id. at 81. Petitioner appealed the denial of the Second-

Degree Murder Claim.

       The Idaho Court of Appeals affirmed without addressing the Second-Degree

Murder Claim. The court held that the Second-Degree Murder Claim was not merely a

refinement of the Mental State Claim, but a new claim that was not within the scope of

the court’s previous remand:

              While first and second degree murder require different mental
              states, a claim that counsel advised Arellano that his mental
              state was irrelevant is not the same as a claim that counsel
              failed to advise Arellano regarding the elements of second
              degree murder. Stated differently, the differences between
              degrees of murder, the application of the particular facts of
              the case, and an attorney’s responsibility to discuss the same
              with a defendant is a pointed claim which differs from the
              former claim in that it addresses a particular responsibility of
              counsel, which was not at issue in the first claim. Therefore,

MEMORANDUM DECISION AND ORDER - 5
         Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 6 of 26




                  we conclude that the claim argued in Arellano’s post-
                  evidentiary hearing brief is a different claim from the claim
                  originally raised in the initial petition for post-conviction
                  relief, and which was the sole claim remanded by this Court
                  in the original appeal.

State’s Lodging F-4 at 4–5.

       The court of appeals held that Petitioner had waived the Mental State Claim—

which was the sole issue remanded to the state district court in the earlier appeal—by

failing “to present any argument or evidence regarding” that claim. Id. at 6. The Idaho

Supreme Court denied review. State’s Lodging F-7.

                                         DISCUSSION

       In the instant pro se federal habeas corpus petition, Petitioner asserts a single

claim—that defense counsel rendered ineffective assistance of counsel by advising

Petitioner “to plead guilty to first degree murder when the state would not have been able

to prove the charge.” Dkt. 1 at 5. This corresponds to the Proof Claim, which was

included in Petitioner’s initial post-conviction proceedings and dismissed by the state

district court.

1.     The Motion for Summary Dismissal Will Be Granted Because Petitioner’s
       Claim is Procedurally Defaulted Without Excuse

       The Rules Governing Section 2254 Cases (“Habeas Rules”) authorize the Court to

summarily dismiss a petition for writ of habeas corpus when “it plainly appears from the

face of the petition and any attached exhibits,” as well as those records subject to judicial

notice, “that the petitioner is not entitled to relief in the district court.” Habeas Rule 4; see

Fed. R. Evid. 201(b); Dawson, 451 F.3d at 551 n.1. Where appropriate, a respondent may


MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 7 of 26




file a motion for summary dismissal, rather than an answer. White v. Lewis, 874 F.2d 599,

602 (9th Cir. 1989).

       Respondent argues that Petitioner’s claim is procedurally defaulted and that no

legal excuse for the default exists. See Coleman v. Thompson, 501 U.S. 722, 750 (1991);

Schlup v. Delo, 513 U.S. 298, 329 (1995). For the reasons that follow, the Court agrees.

       A.     Procedural Default Standards of Law

       A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court.

Id. at 847. “Fair presentation” requires a petitioner to describe both the operative facts

and the legal theories upon which the federal claim is based. Gray v. Netherland, 518

U.S. 152, 162-63 (1996).

       The mere similarity between a federal claim and a state law claim, without more,

does not satisfy the requirement of fair presentation. See Duncan v. Henry, 513 U.S. 364,

365-66 (1995) (per curiam). General references in state court to “broad constitutional

principles, such as due process, equal protection, [or] the right to a fair trial,” are likewise

insufficient. See Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir. 1999). For proper

MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 8 of 26




exhaustion, a petitioner must bring his federal claim before the state court by “explicitly”

citing the federal legal basis for his claim. Lyons v. Crawford, 232 F.3d 666, 669 (9th Cir.

2000), as amended, 247 F.3d 904 (9th Cir. 2001).

       When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and the state court would now refuse to consider it because of the

state’s procedural rules, the claim is said to be procedurally defaulted. Gray, 518 U.S. at

161–62. Procedurally defaulted claims include the following: (1) when a petitioner has

completely failed to raise a claim before the Idaho courts; (2) when a petitioner has raised

a claim, but has failed to fully and fairly present it as a federal claim to the Idaho courts;

and (3) when the Idaho courts have rejected a claim on an adequate and independent state

procedural ground. Id.; Baldwin v. Reese, 541 U.S. 27, 32 (2004); Coleman v. Thompson,

501 U.S. 722, 750 (1991).

       To qualify as an adequate procedural ground, a state rule must be firmly

established and regularly followed.” Walker v. Martin, 562 U.S. 307, 316 (2011) (internal

quotation marks omitted). That is, the state procedural bar must be one that is “‘clear,

consistently applied, and well-established at the time of the petitioner’s purported

default.’” Martinez v. Klauser, 266 F.3d 1091, 1093-94 (9th Cir. 2001) (quoting Wells v.

Maass, 28 F.3d 1005, 1010 (9th Cir. 1994)). A state procedural bar can be considered

adequate even if it is a discretionary rule, and even though “the appropriate exercise of

discretion may permit consideration of a federal claim in some cases but not others.”

Beard v. Kindler, 558 U.S. 53, 61 (2009). A state rule’s “use of an imprecise standard …



MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 9 of 26




is no justification for depriving a rule’s language of any meaning.” Walker, 562 U.S. at

318 (internal quotation marks and alteration omitted).

       A state procedural bar is “independent” of federal law if it does not rest on, and if

it is not interwoven with, federal grounds. Bennett v. Mueller, 322 F.3d 573, 581 (9th Cir.

2003). A rule will not be deemed independent of federal law “if the state has made

application of the procedural bar depend on an antecedent ruling on federal law such as

the determination of whether federal constitutional error has been committed.” Id.

(internal quotation marks and alteration omitted).

       Once the state sufficiently pleads the existence of an adequate and independent

state procedural bar, the burden shifts to the petitioner to establish that the rule is not

adequate or is dependent on federal law. “The petitioner may satisfy this burden by

asserting specific factual allegations that demonstrate the inadequacy of the state

procedure, including citation to authority demonstrating inconsistent application of the

rule.” Bennett, 322 F.3d at 586. The ultimate burden to show that the procedural rule is

adequate and independent, however, remains with the state.

       B.     Petitioner’s Habeas Claim Is Procedurally Defaulted

       Plaintiff included his habeas claim—the Proof Claim—in his petition for state

post-conviction relief. However, he did not raise that claim in the first appeal from the

state district court’s dismissal of that petition. See State’s Lodging D-1. And, even if

Petitioner had included the Proof Claim in that appeal, Petitioner did not file a petition for

review with the Idaho Supreme Court after the Idaho Court of Appeals issued its decision

in the initial post-conviction appeal—a necessary step in the exhaustion process. See

MEMORANDUM DECISION AND ORDER - 9
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 10 of 26




O’Sullivan, 526 U.S. at 847 (1999). Therefore, the Proof Claim was not fairly presented

to the state courts. Because it is now too late for Petitioner to do so, the claim is

procedurally defaulted. See Gray, 518 U.S. at 161–62.

       Moreover, even if the state courts erred in construing Petitioner’s claims the way

they did—and, therefore, erred in finding that Petitioner raised only the Mental State

Claim and not the Proof Claim on initial post-conviction appeal—this Court could not

review that construction, which would be an error in the application of an adequate and

independent procedural bar, as the Court will now explain.

       The procedural bar at issue is the Idaho appellate courts’ general rule that they will

not consider claims or issues that are not supported by argument or authority. State v.

Zichko, 923 P.2d 966, 970 (Idaho 1996). The Ninth Circuit has held that this procedural

bar is adequate and independent. Zichko v. Idaho, 247 F.3d 1015, 1021 (9th Cir. 2001). In

the initial post-conviction appeal, the Idaho Court of Appeals implicitly applied this

procedural bar to conclude that Petitioner raised only the Mental State Claim—and,

necessarily, that he did not raise the Proof Claim. In the second post-conviction appeal,

the Idaho Court of Appeals also applied the waiver doctrine to conclude that Petitioner

had waived his sole remaining claim, the Mental State Claim.

       Federal courts have no authority to second-guess a state court’s application of its

own procedural bar in a particular case. See Estelle v. McGuire, 502 U.S. 62, 67–68

(1991) (“Today, we reemphasize that it is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions.”); Martinez v. Ryan, 926



MEMORANDUM DECISION AND ORDER - 10
         Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 11 of 26




F.3d 1215, 1224 (9th Cir. 2019) (“Federal habeas courts lack jurisdiction … to review

state court applications of state procedural rules.”) (quoting Poland v. Stewart, 169 F.3d

573, 584 (9th Cir. 1999); Johnson v. Foster, 786 F.3d 501, 508 (7th Cir. 2015) (“[A]

federal habeas court is not the proper body to adjudicate whether a state court correctly

interpreted its own procedural rules, even if they are the basis for a procedural default.”).

Because the appellate court relied on an adequate and independent procedural ground to

dismiss Petitioner’s claim without reaching the merits, this Court is bound by the state

appellate court’s conclusions that (1) Petitioner waived the Proof Claim by failing to

assert it on initial post-conviction appeal, and (2) Petitioner waived the sole remanded

issue in the second post-conviction appeal. The Court lacks jurisdiction to “correct” an

incorrect application of the state courts’ waiver doctrine.

        For the reasons set forth above, Petitioner’s single federal habeas claim is

procedurally defaulted.

        C.      Petitioner Has Not Established a Legal Excuse for the Default

        The Court’s conclusion that Petitioner’s claim is defaulted does not end the

inquiry. If a petitioner’s claim is procedurally defaulted, a federal district court still can

hear the merits of the claim, but only if the petitioner meets one of two exceptions: (1) a

showing of adequate legal cause for the default and prejudice arising from the default, or

(2) a showing of actual innocence.2 Murray v. Carrier, 477 U.S. 478, 488 (1986).


2
  Neither an assertion of cause and prejudice nor an assertion of actual innocence under Schlup is an
independent constitutional claim. Rather, these are federal procedural arguments that, if sufficiently
established by a petitioner, allow a federal court to consider the merits of an otherwise procedurally-
defaulted constitutional claim.

MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 12 of 26




             i.       Petitioner Has Not Established Cause and Prejudice

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray, 477 U.S. at 488. To show

“prejudice,” a petitioner generally bears “the burden of showing not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his

actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Ineffective assistance of counsel may constitute cause for a default. For example,

the failure on appeal to raise a meritorious claim of trial error—or the failure at trial to

preserve a claim for appeal—may render that claim procedurally defaulted. See Edwards

v. Carpenter, 529 U.S. 446, 452 (2000) (“[I]n certain circumstances counsel’s

ineffectiveness in failing properly to preserve the claim for review in state court will

suffice.”). However, for IAC—whether at trial or on direct appeal—to serve as cause to

excuse a default, that IAC claim must itself have been separately presented to the state

appellate courts. Id. (“A claim of ineffective assistance ... generally must be presented to

the state courts as an independent claim before it may be used to establish cause for a

procedural default.”) (internal quotation marks and alteration omitted).

       In other words, before a federal court can consider ineffective assistance of trial or

direct appeal counsel as cause to excuse the default of an underlying habeas claim, a

petitioner generally must have presented the ineffective assistance of counsel claim in a

procedurally proper manner to the state courts, such as in a post-conviction relief petition,

MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 13 of 26




including through the level of the Idaho Supreme Court. If the ineffective assistance

asserted as cause was not fairly presented to the state courts, a petitioner must show an

excuse for that separate default, as well. Id. at 453 (“[A]n ineffective-assistance-of-

counsel claim asserted as cause for the procedural default of another claim can itself be

procedurally defaulted.”).

       A petitioner does not have a federal constitutional right to the effective assistance

of counsel during state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S.

551, 554 (1987); Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). Therefore, the

general rule is that any errors of counsel—or lack of counsel—during a post-conviction

action cannot serve as cause to excuse a procedural default. Coleman, 501 U.S. at 752.

       However, the Supreme Court established an exception to that general rule in

Martinez v. Ryan, 566 U.S. 1 (2012). Martinez held that, in limited circumstances,

“[i]nadequate assistance of counsel at initial-review collateral proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id.

at 9. Martinez does not apply to any claims other than trial counsel ineffectiveness

claims, and it can apply only if the underlying IAC claim is procedurally defaulted.

Davila v. Davis, 137 S. Ct. 2058, 2063 (2017) (holding that Martinez does not apply to

underlying claims of ineffective assistance of direct appeal counsel); Hunton v. Sinclair,

732 F.3d 1124, 1126-27 (9th Cir. 2013) (holding that Martinez does not apply to claims

under Brady v. Maryland); Creech v. Ramirez, No. 1:99-CV-00224-BLW, 2016 WL

8605324, at *21 (D. Idaho Jan. 29, 2016) (holding that claims were not subject to



MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 14 of 26




Martinez because they were not fundamentally altered from claims decided on the merits

in state court proceedings and, therefore, were not procedurally defaulted).

       The Martinez cause-and-prejudice test consists of four necessary prongs: (1) the

underlying IAC claim must be a “substantial” claim; (2) the “cause” for the procedural

default consists of there being “no counsel” or only “ineffective” counsel during the state

collateral review proceeding; (3) the state collateral review proceeding was the “initial”

collateral review proceeding where the IAC claim could have been brought; and (4) state

law requires that an IAC claim be raised in an initial-review collateral proceeding, or by

“design and operation” such claims must be raised that way, rather than on direct appeal.

Trevino v. Thaler, 569 U.S. 416, 423, 429 (2013). The failure to meet any of these four

prongs means that the Martinez exception is unavailable to excuse the procedural default

of a claim.

       Petitioner relies on Martinez in asserting that cause and prejudice exist to excuse

the default of Petitioner’s habeas claim. See Dkt. 13. However, the Martinez exception

applies only to claims that were defaulted in the initial-review collateral proceeding. A

petitioner may not use, as cause to excuse a procedural default, any attorney error that

occurred in “appeals from initial-review collateral proceedings, second or successive

collateral proceedings, [or] petitions for discretionary review in a State’s appellate

courts.” Martinez, 566 U.S. at 16. Petitioner raised his current habeas claim—the Proof

Claim—in state district court. The default of the claim did not occur until Petitioner

failed to include it on appeal from the dismissal of that claim. Therefore, Petitioner has



MEMORANDUM DECISION AND ORDER - 14
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 15 of 26




not satisfied the third Martinez prong, and the exception is unavailable to excuse

Petitioner’s default.

             ii.        Petitioner Has Not Established Actual Innocence of First-Degree
                        Murder

       If a petitioner cannot show cause and prejudice for his procedural default, he still

can bring the claim in a federal habeas petition if he demonstrates that failure to consider

the claim will result in a “fundamental miscarriage of justice.” Murray v. Carrier, 477

U.S. at 496. That standard requires proof that a constitutional violation has probably

resulted in the conviction of someone who is actually innocent. Id. Actual innocence in

this context “means factual innocence, not mere legal insufficiency.” Bousley v. United

States, 523 U.S. 614, 623 (1998).

       In asserting actual innocence, a petitioner must “support his allegations of

constitutional error with new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). A procedurally defaulted

claim may be heard under the actual innocence exception only if, “in light of all of the

evidence, ‘it is more likely than not that no reasonable juror would have found [the

petitioner] guilty beyond a reasonable doubt.’” United States v. Avery, 719 F.3d 1080,

1083 (9th Cir. 2013) (quoting Schlup, 513 U.S. at 327). Stated another way, the petitioner

must show that, but for the alleged constitutional error, every reasonable juror would vote

to acquit.




MEMORANDUM DECISION AND ORDER - 15
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 16 of 26




       This is a particularly exacting standard, one that will be satisfied “only in the

extraordinary case.” House v. Bell, 547 U.S. 518, 538 (2006) (internal quotation marks

omitted). Indeed, cases where the miscarriage-of-justice standard has been satisfied have

“typically involved dramatic new evidence of innocence.” Larsen v. Soto, 742 F.3d 1083,

1096 (9th Cir. 2013).

       A court considering whether a petitioner has established actual innocence must

consider “all the evidence, old and new, incriminating and exculpatory, admissible at trial

or not.” Lee v. Lampert, 653 F.3d 929, 938 (9th Cir. 2011) (en banc) (internal quotation

marks omitted). An actual innocence analysis “requires a holistic judgment about all the

evidence and its likely effect on reasonable jurors applying the reasonable-doubt

standard”; in other words, the federal court must “make a probabilistic determination

about what reasonable, properly instructed jurors would do.” House, 547 U.S. at 538-39

(2006) (internal quotation marks omitted).

       In considering an actual innocence gateway claim, a court has the discretion to

assess the reliability and probative force of the petitioner’s proffer, including making

some credibility determinations, if necessary. Schlup, 513 U.S. at 331-332. Although

“habeas petitioners who assert convincing actual-innocence claims [need not] prove

diligence to cross a federal court’s threshold,” a court “‘may consider how the timing of

the submission and the likely credibility of a petitioner’s affiants bear on the probable

reliability of evidence of actual innocence.’” McQuiggin v. Perkins, 133 S. Ct. 1924,




MEMORANDUM DECISION AND ORDER - 16
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 17 of 26




1935 (statute of limitations context) (quoting Schlup, 513 U.S. at 332) (alterations

omitted).

       Petitioner has not provided any new, reliable evidence that he is actually innocent

of first-degree murder. He denies that he killed his wife with premeditation. However, the

text message Petitioner sent hours before the murder, his decision to bring a loaded gun

into a bar where it was not unlikely his wife would be present, and his statement to

authorities that he intended to kill his wife, constitute sufficient evidence from which a

jury reasonably could have found that Petitioner premediated his wife’s killing and,

therefore, committed first-degree murder.

       Because Petitioner has not established a legal excuse for the procedural default of

his habeas claim, the Petition must be dismissed.

2.     Alternatively, Petitioner’s Claim Fails on the Merits

       The Court has the authority to consider the merits of a habeas claim even if that

claim was not properly presented to the state courts. See 28 U.S.C. § 2254(b)(2) (“An

application for a writ of habeas corpus may be denied on the merits, notwithstanding the

failure of the applicant to exhaust the remedies available in the courts of the State.”);

Hayes v. Blades, No. 1:11-CV-00502-EJL, 2015 WL 3514385, at *16 (D. Idaho June 4,

2015) (unpublished) (concluding that claims were both procedurally defaulted and

subject to denial on the merits). For the following reasons, it is clear—from the face of

the Petition and the state court records subject to judicial notice—that Petitioner is not

entitled to relief on the merits of his habeas claim. See Habeas Rule 4.



MEMORANDUM DECISION AND ORDER - 17
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 18 of 26




       A.     Standards of Law for Merits Review

       A federal court may grant habeas corpus relief when it determines that the

petitioner “is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). If the state court has adjudicated a claim on the merits,

habeas relief is further limited by § 2254(d), as amended by the Anti-terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”). Under AEDPA, federal habeas relief

may be granted only where the state court’s adjudication of the petitioner’s claim:

               (1)   resulted in a decision that was contrary to, or
                     involved an unreasonable application of, clearly
                     established Federal law, as determined by the
                     Supreme Court of the United States; or

              (2)    resulted in a decision that was based on an
                     unreasonable determination of the facts in light
                     of the evidence presented in the State court
                     proceeding.

28 U.S.C. § 2254(d). Importantly, this deferential legal standard applies only to claims

adjudicated on the merits in state court. Id.

       In this case, because the Idaho Court of Appeals did not address Petitioner’s

habeas claim on the merits, any merits review by this Court must be de novo—meaning

without deference to the state court’s legal conclusions. See Pirtle v. Morgan, 313 F.3d

1160, 1167 (9th Cir. 2002). However, even on de novo review, the Court must apply the

presumption of correctness found in 28 U.S.C. § 2254(e)(1) to any facts found by the

Idaho state courts. Id. at 1167–68; Kirkpatrick, 926 F.3d at 1170 (“Unlike § 2254(d),

§ 2254(e)(1)’s application is not limited to claims adjudicated on the merits [by a state

court].”).

MEMORANDUM DECISION AND ORDER - 18
        Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 19 of 26




       B.      On De Novo Review, Petitioner’s IAC Claim Must Be Denied on the
               Merits

             i.       Legal Standards Governing IAC Claims

       The Sixth Amendment to the United States Constitution provides that a criminal

defendant has a right to the effective assistance of counsel in his defense. The Supreme

Court explained the standard for IATC claims in Strickland v. Washington, 466 U.S. 668

(1984). A petitioner asserting ineffective assistance of counsel must show that

(1) “counsel made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment,” and (2) those errors prejudiced the

defendant by “depriv[ing] the defendant of a fair trial, a trial whose result is reliable.” Id.

at 687. A petitioner must establish both deficient performance and prejudice to prove an

IAC claim. Id. at 697. On habeas review, the court may consider either prong of the

Strickland test first, or it may address both prongs, even if one prong is not satisfied and

would compel denial of the IAC claim. Id.

       Whether an attorney’s performance was deficient is judged against an objective

standard of reasonableness. Id. at 687–88. A reviewing court’s inquiry into the

reasonableness of counsel’s actions must not rely on hindsight:

               Judicial scrutiny of counsel’s performance must be highly
               deferential. It is all too tempting for a defendant to second-
               guess counsel’s assistance after conviction or adverse
               sentence, and it is all too easy for a court, examining
               counsel’s defense after it has proved unsuccessful, to
               conclude that a particular act or omission of counsel was
               unreasonable. A fair assessment of attorney performance
               requires that every effort be made to eliminate the distorting
               effects of hindsight, to reconstruct the circumstances of
               counsel’s challenged conduct, and to evaluate the conduct

MEMORANDUM DECISION AND ORDER - 19
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 20 of 26




              from counsel’s perspective at the time. Because of the
              difficulties inherent in making the evaluation, a court must
              indulge a strong presumption that counsel’s conduct falls
              within the wide range of reasonable professional assistance;
              that is, the defendant must overcome the presumption that,
              under the circumstances, the challenged action might be
              considered sound trial strategy. There are countless ways to
              provide effective assistance in any given case. Even the best
              criminal defense attorneys would not defend a particular
              client in the same way.

Id. at 689 (internal citations and quotation marks omitted).

       Although a criminal defendant has “no right to be offered a plea, nor a federal

right that the judge accept it,” the right to the effective assistance of counsel extends to

the plea negotiation process.” Missouri v. Frye, 566 U.S. 134, 148 (2012) (citation

omitted). “[A]s a general rule, defense counsel has the duty to communicate formal offers

from the prosecution” to the defendant, and to advise the defendant to consider the offers.

Id.

       “[S]trict adherence to the Strickland standard [is] all the more essential when

reviewing the choices an attorney made at the plea bargain stage,” because “[f]ailure to

respect the latitude Strickland requires can create at least two problems in the plea

context”:

              First, the potential for the distortions and imbalance that can
              inhere in a hindsight perspective may become all too real. The
              art of negotiation is at least as nuanced as the art of trial
              advocacy, and it presents questions further removed from
              immediate judicial supervision. There are, moreover, special
              difficulties in evaluating the basis for counsel’s judgment: An
              attorney often has insights borne of past dealings with the
              same prosecutor or court, and the record at the pretrial stage
              is never as full as it is after a trial. In determining how
              searching and exacting their review must be, habeas courts

MEMORANDUM DECISION AND ORDER - 20
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 21 of 26




              must respect their limited role in determining whether there
              was manifest deficiency in light of information then available
              to counsel. AEDPA compounds the imperative of judicial
              caution.

                      Second, ineffective-assistance claims that lack
              necessary foundation may bring instability to the very process
              the inquiry seeks to protect. Strickland allows a defendant “to
              escape rules of waiver and forfeiture.” Prosecutors must have
              assurance that a plea will not be undone years later because of
              infidelity to the requirements of AEDPA and the teachings
              of Strickland. The prospect that a plea deal will afterwards be
              unraveled when a court second-guesses counsel’s decisions
              while failing to accord the latitude Strickland mandates or
              disregarding the structure dictated by AEDPA could lead
              prosecutors to forgo plea bargains that would benefit
              defendants, a result favorable to no one.

Premo v. Moore, 562 U.S. 115, 125 (2011) (internal citations omitted).

       If a petitioner shows that counsel’s performance was deficient, the next step is the

prejudice analysis. “An error by counsel, even if professionally unreasonable, does not

warrant setting aside the judgment of a criminal proceeding if the error had no effect on

the judgment.” Strickland, 466 U.S. at 691. To satisfy the prejudice standard, a petitioner

“must show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. As the

Strickland Court instructed:

              In making this determination, a court hearing an
              ineffectiveness claim must consider the totality of the
              evidence before the judge or jury. Some of the factual
              findings will have been unaffected by the errors, and factual
              findings that were affected will have been affected in
              different ways. Some errors will have had a pervasive effect
              on the inferences to be drawn from the evidence, altering the
              entire evidentiary picture, and some will have had an isolated,
              trivial effect. Moreover, a verdict or conclusion only weakly

MEMORANDUM DECISION AND ORDER - 21
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 22 of 26




               supported by the record is more likely to have been affected
               by errors than one with overwhelming record support. Taking
               the unaffected findings as a given, and taking due account of
               the effect of the errors on the remaining findings, a court
               making the prejudice inquiry must ask if the defendant has
               met the burden of showing that the decision reached would
               reasonably likely have been different absent the errors.

Id. at 695–96. To constitute Strickland prejudice, “[t]he likelihood of a different result

must be substantial, not just conceivable.” Richter, 562 U.S. 86 at 112.

       To show prejudice based on deficient performance of counsel in a case where, as

here, the petitioner pleaded guilty, the petitioner “must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

            ii.      State Court Factual Findings

       After the evidentiary hearing, the state district court made the following factual

findings.

       Based on defense counsel’s initial conversations with Petitioner—which did not

include an admission about the existence of the text message about killing his wife—

counsel concluded very early on that the best defense for Petitioner was a lack of

premeditation. Counsel determined that Petitioner would be able to show that he did not

plan to kill his wife but, rather, that he killed her in the heat of passion. Counsel believed

that he could convince a jury that Petitioner was guilty only of voluntary manslaughter,

not murder. Counsel explained this strategy to Petitioner. State’s Lodging E-1 at 78–79.




MEMORANDUM DECISION AND ORDER - 22
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 23 of 26




       Once counsel received discovery and learned about the text message Petitioner

had sent, “that suddenly changed the nature of the case from one of heat of passion, to

one of intent.” Id. at 79. Counsel had a lengthy discussion with Petitioner about this:

              [O]nce that text message showed up that changed the calculus
              because it was going to be very hard for us to walk in and
              argue that [Petitioner] did all this in the heat of passion,
              having just sent this text earlier. So at that juncture I know we
              had that discussion about the prospects of going to trial and
              the difference. Whereas the intent, premeditated and all that
              stuff, comes into play and that bolsters the state’s case. We
              had that discussion, yes.

Id. (quoting State’s Lodging E-2 at 25).

       During the plea-bargaining process, defense counsel and Petitioner “had a

conversation about the strength of the state’s evidence that would support the first-degree

murder charge.” Id. at 80. Counsel described that discussion as follows:

                     The conversation involved looking at the evidence
              from what would be established and if we went ahead with
              the voluntary manslaughter defense. They would use the text
              to show that [Petitioner] had designs to carry out this crime,
              that he’d thought about it and sent a text message ahead. Mr.
              Arellano disagreed with that particular point.

                     We then had a discussion about the plea bargain which
              was offered to him and whether that would mitigate—it
              wasn’t perfect, it was something that was offered to him, that
              he could take advantage of. If we went to trial of course that
              offer would not be on the table.

                     So I didn’t think that we could win a voluntary
              manslaughter defense, so at that point we were trying to
              figure out the best option for Mr. Arellano. I discussed with
              him that he could enter a plea. He wouldn’t have to
              acknowledge [the premeditation] element of the crime [by
              entering an Alford plea to that element], we could take
              advantage of the plea agreement which had been offered and

MEMORANDUM DECISION AND ORDER - 23
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 24 of 26




                 we could—as I stated earlier, we could actually argue for less
                 at sentencing.

Id. (quoting State’s Lodging E-2 at 60–61). The state district court accepted counsel’s

testimony.

       The state district court found that defense counsel “reviewed, analyzed, and

weighed the evidence in the underlying case” and discussed it with Petitioner. Id. at 83.

Defense counsel also “correctly perceived that the State had evidence of premeditation to

support the first degree murder charge if the case went to trial.” Id. at 84.

       The court rejected Petitioner’s testimony that he would not have pleaded guilty if

counsel had advised him differently. This is because Petitioner’s own “version of events

does not persuade the court that there was ‘real potential’ for a jury to acquit Mr.

Arellano on the first degree murder charge”; therefore, any decision to reject the plea

offer would not have been “rational under the circumstances.” Id.

             iii.      Petitioner Has Not Shown that His Counsel Performed Deficiently or
                       that He Suffered Prejudice as a Result of Counsel’s Advice

       Petitioner has not rebutted the factual findings of the state district court by clear

and convincing evidence. See 28 U.S.C. § 2254(d)(1). Therefore, this Court must accept

those findings even under de novo review.

       Initially, counsel reasonably believed he could persuade a jury that Petitioner did

not plan the murder of his wife. However, the text message Petitioner sent hours before

the murder evidenced just such a plan. Counsel accurately informed Petitioner of the

difference between a killing committed with premeditation and one committed in the heat



MEMORANDUM DECISION AND ORDER - 24
       Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 25 of 26




of passion. Counsel also explained how convincing a jury that Petitioner did not plan the

murder was an uphill battle.

       The Court concludes that defense counsel’s performance was objectively

reasonable in light of the evidence against Petitioner. See Strickland, 466 U.S. at 687–89.

Counsel satisfied his “duty to communicate [the plea] offer[]” and to give accurate legal

advice as to the potential benefits and detriments of accepting that offer. Frye, 566 U.S.

at 148. The Constitution requires no more. Petitioner has not established deficient

performance.

       In addition, Petitioner has not satisfied the prejudice prong of Strickland. By

accepting the plea agreement, Petitioner could still take advantage of the Alford plea to

maintain his stance that he did not plan to kill his wife, even though he pleaded guilty to

first-degree murder. Further, Petitioner fails to acknowledge that pleading guilty to first-

degree murder resulted in a substantial benefit to him—the dismissal of the remaining

charges. The decision Petitioner had to make was not whether to accept the plea to first-

degree murder or go to trial on only a first-degree murder charge. It was whether to

accept the plea to first-degree murder or to go to trial on first-degree murder, attempted

murder, and aggravated assault charges, each of which also carried its own deadly

weapon enhancement. Petitioner simply has not shown a reasonable possibility that, had

counsel advised him differently, Petitioner would have rejected the plea offer and insisted

on going to trial on all of those charges. See Hill, 474 U.S. at 59.




MEMORANDUM DECISION AND ORDER - 25
          Case 1:19-cv-00086-BLW Document 15 Filed 04/17/20 Page 26 of 26




       Because Petitioner has not established that his counsel performed deficiently or

that counsel’s performance resulted in prejudice, his habeas claim fails on de novo

review.

                                      CONCLUSION

       For the reasons set forth above, Petitioner’s sole habeas claim is procedurally

defaulted without excuse. Alternatively, the claim will be denied on the merits.

                                          ORDER

       IT IS ORDERED:

       1.      Respondent’s Motion for Summary Dismissal (Dkt. 9) is GRANTED.

               Alternatively, the Petition (Dkt. 1) is DENIED on the merits. This entire

               case is dismissed with prejudice.

       2.      The Court does not find its resolution of this habeas matter to be reasonably

               debatable, and a certificate of appealability will not issue. See 28 U.S.C.

               § 2253(c); Habeas Rule 11. If Petitioner wishes to appeal, he must file a

               timely notice of appeal in this Court. Petitioner may seek a certificate of

               appealability from the Ninth Circuit by filing a request in that court.



                                                   DATED: April 17, 2020


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 26
